DISMISS and Opinion Filed December 8, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01410-CV

                          RENEW CLINIC, LLC, Appellant
                                     V.
                    MAXIM PHYSICIAN RESOURCES, LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-06207

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that it no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




141410F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

RENEW CLINIC, LLC, Appellant                      On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-01410-CV       V.                       Trial Court Cause No. DC-14-06207.
                                                  Opinion delivered by Justice Francis.
MAXIM PHYSICIAN RESOURCES, LLC,                   Justices Evans and Stoddart, participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MAXIM PHYSICIAN RESOURCES, LLC recover its
costs of this appeal from appellant RENEW CLINIC, LLC.


Judgment entered December 8, 2014.




                                            –2–